Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
1/27/2022 has been entered.
Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Final Rejection of 10/27/2021, Applicant, on 12/15/2021, amended claims 1, 11, 12, 16 and 20; and cancelled claims 10, 15 and 19; Claims 1-9, 11-14, and 16-18 and 20 are pending in this application and have been rejected below.
Response to Arguments
Applicant’s arguments filed December 15, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed December 15, 2021.
On Pg. 9-10 of the Remarks regarding 35 U.S.C. §101 rejection applicant states using a "decision learning model" to predict a subset of users for providing a favorable  
On Pg. 11-12 of the Remarks, with respect to the claim rejection(s) under 35 U.S.C. § 103, Applicant argues that Khoury nor Ioannou, nor any combination thereof, fail to disclose upon achieving the target objective for the electronic communication, transmitting or posting the electronic communication for other users of the communication system in addition to the users of the plurality of audience groups, wherein the other users have been previously selected by the author.   In response, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein the other users have been previously selected by the author) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-14, and 16-18 and 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-9 and 11 are directed to a method for facilitating positive responses, Claims 12-14 are directed to a system for facilitating positive responses and Claims 16-18 and 20 are directed to an article of manufacture for facilitating positive responses.
Claim 1 recites a method for facilitating positive responses, Claim 12 recites a system for facilitating positive responses and Claim 16 recites an article of manufacture for facilitating positive responses, which include generating an electronic communication by an author and the author providing a target objective for the electronic communication; determining characteristics of the electronic communication; predicting users of the communication system likely to react favorably to content of the electronic communication, wherein the predicting further comprises applying a model to the one or more characteristics of the electronic communication of the author and to the prior communications of the plurality of users of the communication system for determining via the decision learning model which of the plurality of users are likely to provide favorable responses in response to the electronic communication; temporally defining audience groups from the users predicted to react favorably to content of the electronic communication from the author; receiving responses from users of the audience groups in response to the author's electronic communication; determining whether the target objective is achieved based on the responses received from the users; and upon 
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The processor is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a  “computer”, “communication system”, “system”, “computer program product”, “computer readable storage medium” “program instructions” and “computer processor”. See MPEP 2106.05(f). Furthermore, the claim 1, claim 12 and claim 16 recite using one or more decision learning techniques. The specification discloses the decision learning model at a high-level of generality, providing examples of different techniques that may be applied. The general use of a decision learning model does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the decision learning 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer”, “communication system”, “system”, “computer program product”, “computer readable storage medium” “program instructions” and “computer processor” is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a computer component cannot provide an inventive concept. 

Dependent Claims 2-9, 11, 13-14 and 17-18 and 20 recite the additional elements of  responses including the following levels of responses: a first level including a like received via social media; a second level including the like and a positive comment; and a third level including the like, the positive comment, and forwarding the electronic communication from the author to someone else; electronic communication is electronic mail transmitted to the audience groups; the electronic communication is a post shared via a blog or a social media website; the author further provides a scheduling parameter for achieving the target objective; the target objective is a predetermined percentage of favorable responses received from the users; the author further provides a scheduling parameter for achieving the target objective and, when the target objective is not achieved based on the scheduling parameter, extending a time period to receiving additional responses from the users of the plurality of audience groups in order to continue trying to achieve the target objective; expanding a number of users within at least one of the plurality of audience groups if the target objective is not yet achieved with a predetermined time period; receiving user- provided inputs associated with the electronic communication, wherein the user-provided inputs comprise at least one of: a number of audience groups to temporally define; and a scheduling parameter indicating a predetermined length of time for achieving the target objective; training the decision learning model with the information from the prior communications of the users; and . Claims 11 and 20 recite additional element of “decision learning model” which MPEP 2106.05(f) – Mere Instructions to Apply an Exception- When the decision learning algorithm has already been trained and is simply used to make a decision, then it is just a complex mathematical exercise and is likely not statutory. If the results of the decision are feedback to the model to make it smarter and allow it to make better decisions, then it is likely statutory. As stated in the claim and specification the decision learning algorithm is simply applied to return a result. Neither the result nor the rules (machine learning algorithm) provide a practical application or significantly more than the identified abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, and 16-18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Khoury et al., US Publication No. 20190026786 A1 [hereinafter Khoury],  in view of Ioannou et al., US Publication No. 20170250931 A1 [hereinafter Ioannou]. 
Regarding Claim 1, 
Khoury teaches
A computer implemented method for an author to incubate electronic communications with favorable responses prior to the electronic communications becoming publicly available via a communication system, comprising: generating an electronic communication by an author and the author providing a target objective for the electronic communication; (Khoury Par. 11-“Consequently, in one aspect, an online content collection, evaluation, communication generation, and distribution system is provided, such as for the purpose of generating one or more online communications for electronic distribution, e.g., over the internet, to one or more target recipients. Such as where the communication is formulated in a manner determined to be of use to the target, and/or may be specifically crafted for the purpose of keeping the content provider relevant with respect to one or more parameters of interest to the target. Particularly, the present system is of particular usefulness when the content generator is a commercial entity offering goods or service for sale, and the target is a potential consumer of those goods and/or services.”; Par. 26; Par. 31)”
determining one or more characteristics of the generated electronic communication; (Khoury Par. 40-“ The data being collected may be with respect to a communication as a whole, a content item thereof, metadata associated therewith, geographical data, and/or other user data associated therewith. Such metadata may include or otherwise be associated with one or more metrics characterizing the communication and/or content items and/or characteristics of the web content collection.”
predicting a plurality of users of the communication system likely to react favorably to content of the electronic communication based on the one or more characteristics of the electronic communication corresponding with information from prior communications of the plurality of users of the communication system; (Khoury Par. 99-“In various instances, a determined content score can characterize the past performance of the content items 25 in the subset of the retrieved web content collection. To provide a basis for calculating a score for each of the content items 25 of a content collection, the scoring engine 62 can utilize metadata associated with the content item 25 to provide a metric relating to past performance, and/or a metric relating to a predicted future performance, such as a result determined by the A/I module. Other metrics associated with the webpage and/or content items 25 may include, for example, public sentiment, including likes, forwards, post, re-posts, re-tweets, upvotes, positive comments, and the like.; Par. 282)”
wherein the predicting further comprises applying a decision learning model to the one or more characteristics of the generated electronic communication of the author and to the prior communications of the plurality of users of the communication system for determining via the decision learning model which of the plurality of users are likely to provide favorable responses in response to the electronic communication. (Khoury Par. 148-“ For instance, in some embodiments, the system 1 may include one or more of an A/I module 54 and/or workflow manager 50 and/or a smart scheduler 40 and/or scorer 62 to both organize and manage media content 25a, to run one or more analytics on the content 25a, and/or its associated data, and to learn from the analyses and thereby providing suggestions, predictions, and/or rankings of content that can be used in generating and distributing communications. For example, the system 1, or one or more of its components, may be employed to run various analytics on the data of the system to better learn identifiable trends, e.g., on one or more social media pipelines 23, which may then be employed to make the system more intuitive to use, better at generating content 25a, and more efficient at determining peak traffic times, e.g., for scheduling, and optimal demographics when distributing generated content to a targeted demographic.; [0140] Once received, e.g., by a corporate official who must approve its contents and/or delivery, the communication 250 may be accessed, analyzed, and a decision tree of possible decisions as to how to respond to the data may be provided and/or otherwise displayed to the user, e.g., electronically, so as to make responding to and/or approval of the data simple and efficient. Accordingly, the data may be generated and/or evaluated by region or any subset thereof, or globally, as desired by the user. Of course, the system 1 may also be configured so as to allow the user to immediately re-configure the system 1 and/or its component parts, such as based on the trend and or other evaluation 62 and/or traffic 31a data generated. Hence, once the data has been pushed to one or more users, and/or one or more responses to the data has been generated and/or recommended by the system, the user may then decide what to do with the received data. ")
receiving responses from at least a portion of the plurality of users of the plurality of audience groups in response to the author's electronic communication; (Khoury Par. 11; Par. 27-“The server may include or otherwise be in communication with a communications repository, which repository may receive and store content, such as media related content, which content may be used for building transaction related communications. Hence, the repository may further receive and store communications templates, which template may be in any form useful for inter-, intra-, and cross-business communications, as well as communications directed to customers, consumers, market influencers, and/or the general public. Thus, the communication may be in the form of a memorandum, a letter, an email, a post, a comment, a TWEET.RTM., a review, a response to a review, a sentiment, a like, a dislike, an upvote, or other form by which a communication may be sent via a social media platform, and the like. ; Par. 38-"More particularly, in various embodiments, a communication scorer engine may be included as part of the system, such as where the scorer engine is configured for receiving data, such as data pertaining to a communication, or specific content thereof, for receiving consumer data in response thereto, and evaluating the effectiveness of the communication and/or content, based on the occurrence or non-occurrence of a desired action of the consumer in response to their receipt of the communication.”)
determining whether the target objective is achieved based on the responses received from the at least a portion of the plurality of users of the plurality of audience groups; (Khoury Par. 11-“Consequently, in one aspect, an online content collection, evaluation, communication generation, and distribution system is provided, such as for the purpose of generating one or more online communications for electronic distribution, e.g., over the internet, to one or more target recipients. Such as where the communication is formulated in a manner determined to be of use to the target, and/or may be specifically crafted for the purpose of keeping the content provider relevant with respect to one or more parameters of interest to the target. Particularly, the present system is of particular usefulness when the content generator is a commercial entity offering goods or service for sale, and the target is a potential consumer of those goods and/or services.; Par. 24-"Once the communication has been generated, the asset manager may include an evaluation engine so as to evaluate the communication content and/or the effectiveness of its messaging; may include a distribution engine, to direct the flow of communication; may include a scheduler module, to schedule when the messaging is to be published, sent, or otherwise distributed; and may include a customer care and/or reputation monitor, so as to monitor the reputation, e.g., the narrative(s), being conducted about one or more users of the system. "; [0039] Accordingly, in one aspect, the disclosure is directed to a method for performing an evaluation of a communication, such as where that evaluation may include the rendering of a score with respect their to, such as with respect to the effectiveness of the communication for eliciting a desired response from the target recipient, e.g., consumer”)
Khoury teaches defined user groups in Par. 278 and the feature is expounded upon by the teaching in Ioannou:
temporally defining a plurality of audience groups from the plurality of users predicted to react favorably to content of the electronic communication from the author; (Ioannou Par. 143-“In one or more embodiments, analytic service 136 extracts metrics for one or more of the conditions described above. A “metric” in this context is a value that provides a measure for an associated condition that is detected on one or more communication channels. Metrics may be tracked for one or more targets, depending on the conditions that are defined for a set of candidate posts. A target in this context may be a user, a group of users, a candidate post, a keyword, a topic, or some combination thereof. “; Par. 148-“Risk-based metrics that quantify a risk associated with a target. For example, a metric may quantify a risk associated with publishing a post with a particular keyword, sending the post to a particular user or group of users, making the post public, publishing the post on a particular communication channel, etc. [0149] Controversiality-based metrics that indicate a predicted level of controversy associated with a target. For example, a controversiality-based metric may be selected from a range of values, where one end of the spectrum indicates a high likelihood of controversy and a lower end of the spectrum indicates a zero or near-zero likelihood of controversy. The value may be derived based on measured reactions and/or predefined values for particular keywords, topic, user, group of users, etc. [0150] User-based metrics that track characteristics that are associated with a particular user or group of users...[0153] Time-based metrics that track timing information associated with a target. For example, a time-based metric may track the occurrence of an event, the recency of a post, etc.”)
and upon achieving the target objective for the electronic communication, transmitting or posting the electronic communication for other users of the communication system in addition to the users of the plurality of audience groups. (Ioannou Par. 44-“ The set of conditions that trigger an action with respect to a candidate post may vary between different candidate posts and may be user-specified, as previously noted. A "candidate post" as used herein may refer to a post including target content that is a candidate for triggering an action or a post that is a candidate to be acted upon by the responsive action. A candidate post that is a cause of triggering a responsive action is also referred to herein as an originating post. A candidate post that is acted upon by a responsive action is also referred to herein as an automated post. Example conditions may include, without limitation: [0043] Time-based conditions, such as "IF CANDIDATE_POST LOGGED AFTER A(5:00 "PT")" to indicate the condition is effective for posts logged after 5:00 p.m. Pacific Time; [0044] Consensus-based conditions, such as IF CONSENSUS(CANDIDATE_POSTS) SUPPORTS(0.9) GAMEWINNER(@SanJoseSharks) to indicate the condition is effective when a set of candidate posts supports (e.g., with 90% confidence or some other threshold) the assertion that the Sharks recently won a game; "; [0134] As previously indicated, a rule may specify a set of one or more thresholds such that different responsive actions are taken based on a comparison of the level of engagement to the set of one or more threshold holds. For instance, a rule may trigger an autoreply to an earlier to post having more than a first threshold level of engagement but less than a second threshold level of engagement. This rule may be implemented to provide automatic responses to posts that have reached a certain level of visibility but posts with the highest level of engagement are left to be addressed by a marketing specialist. The posts with the lowest engagement may be ignored. As another example, an autoreply may be triggered if the target post is above or below a threshold number of retweets, views, or likes.”)
Khoury and Ioannou is directed to activity tracking in social networking It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Khoury to improve upon the activity analysis, as taught by Ioannou, with a reasonable expectation of 
Regarding Claim 2, 
The computer implemented method of Claim 1 wherein the responses received from the plurality of audience groups includes at least one of the following levels of responses: a first level including a like received via social media; a second level including the like and a positive comment; and a third level including the like, the positive comment, and forwarding the electronic communication from the author to someone else. (Khoury Par. 15-“ In yet another implementation, where the retrieved content items are collected from one or more sources, such as a webpage and/or social media medium, the method can further include calculating, by at least one data processor executing the scored content generator, a website or social media performance score.”; Par. 11)
Regarding Claim 3, 
The computer implemented method of Claim 1 wherein the electronic communication is electronic mail transmitted to the plurality of audience groups. (Khoury Par. 3-“Online content may include emails, websites, messages, blogs, articles, posts, images, animations, and all forms of social media content, as well as other forms of communication posted to internet pages. Such online content often contain information relevant to the commercial activities, social standing, reputation, and/or general interests of companies, organizations, their consumers, advertisers, and other internet influencers and users (herein collectively "Users"); Par. 11.
Regarding Claim 4 and Claim 14, Khoury in view of Ioannou teach the computer implemented method of Claim 1… and the system of Claim 12….
wherein the electronic communication is a post shared via a blog or a social media website. (Khoury Par. 3-“Online content may include emails, websites, messages, blogs, articles, posts, images, animations, and all forms of social media content, as well as other forms of communication posted to internet pages. Such online content often contain information relevant to the commercial activities, social standing, reputation, and/or general interests of companies, organizations, their consumers, advertisers, and other internet influencers and users (herein collectively "Users").
Regarding Claim 5, 
The computer implemented method of Claim 1 wherein the author further provides a scheduling parameter for achieving the target objective. (Khoury Par. 17-“ In various instances, the content items from the scored web content collection can be provided to one or more servers of the system, such as for distribution and/or publication, e.g., during a time period when, for instance, based on data and/or metadata collected from the system, and/or when a predetermined condition is satisfied.”)
Regarding Claim 6 and Claim 13, Khoury in view of Ioannou teach the computer implemented method of Claim 1… and the system of Claim 12 further comprising a scheduler receiving a scheduling parameter for achieving the target objective,….
wherein the target objective is a predetermined percentage of favorable responses received from the users of the plurality of audience groups. (Khoury Par. 119-“ Hence, such collected data, e.g., related to the responses to the messaging, may also be evaluated to better determine relevance and appropriate weighting, e.g., of messaging, and/or for determining what messaging and/or portions thereof may be working as content for organizational communications. For example, messaging that only evokes a response in 10% or less of respondents, will be given less weight than messaging that evokes a response in 50% or more of respondents. Additionally, messaging that receives positive responses will be weighed more than those that receive some proportion of negative response. Of course, such weighting may be proportional to the percentage of positive responses. ; Par. 269-" If the expected outcome, e.g., sales percentage, is reached, the connection is strengthened again, and given increased weight again. If the expected outcome does not occur, e.g., is not reached or beaten, the system will then access the factors to determine why the model did not work, and corrections and/or recalibrations to the system, its weightings, and/or its component parts will be made. "; Par. 11)
Regarding Claim 7 and Claim 17, Khoury in view of Ioannou teach the computer implemented method of Claim 1… and the computer program product of claim 16 further comprising,,.
wherein the author further provides a scheduling parameter for achieving the target objective and, when the target objective is not achieved based on the scheduling parameter, extending a time period to receiving additional responses from the users of the plurality of audience groups in order to continue trying to achieve the target objective. (Khoury Par. 229-“As indicated above, the system may be configured to perform one or more analytics, and based on the results thereof may make one or more suggestions with respect thereto. For instance, the system may determine, e.g., automatically via the A/I module, which communications in which markets are working and as such, may automatically take measures to monopolize on those opportunities, or may make suggestions as to how to do so for approval by system users, e.g., administrators, such as in a generated report setting forth all of the evaluated metrics and the effects thereof with respect to suggested responses, e.g., generated by the system, and/or suggested response times. The generated suggestions may take into account the operating communications budget of the person or organization running the communication system, and as such the suggestions may be made to maximize benefits of communications, e.g., for content and region, versus the cost and/or time for generating and distributing that content, such as when tracking and taking advantage of trends, such as by increasing advertising and/or other messaging during such trends, and thereby maximizing communication velocity during those identified periods."; Par. 11)
the computer implemented method of Claim 1 further comprising… and the computer program product of claim 16 further comprising,,.
expanding a number of users within at least one of the plurality of audience groups if the target objective is not yet achieved with a predetermined time period. (Khoury Par. 249-“ Further, when a given communication is determined to be doing particularly well, the communication can be modified as need be, so as to be employed by other locations to boost their communications and/or business effectiveness. Such boosting can be implemented, such as on approval of the company, or it may be automatic, such as where a given communication receives a high review or rating, such as on a review site, or gets liked or reposted a sufficient number of times, then it can be repopulated throughout the system to be distributed in all or a portion of the local markets. In various instances, where a cost is associated with a given messaging, e.g., a boost, then the system can effectuate the paying of the required cost to pay for the boost activity, e.g., when determined parameters are met, such as three of four star reviews, a certain number or velocity of positive sentiments or reviews are received, such as greater than 70%, 80%, 85%, 95%, 98%, and the like. This can be set for and continue for a certain number of days, a certain dollar amount spent, in accordance with a predefined budget, when a certain fan base or demographic response is received, a certain number of persons reached, a certain number of clicks or conversions received, and the like, and can be limited based on geographic location, and/or can continue until a given number of targets have been reached and/or converted. Hence, in a manner such as this, the system can be fully automated to analyze effective communications, identify targets, and deploy the effective communications to increase the reach of the company, such as to reach potential new customers and/or to improve engagement."; Par. 11)
Regarding Claim 9, 
The computer implemented method of Claim 1 further comprising receiving user- provided inputs associated with the electronic communication, wherein the user-provided inputs comprise at least one of: a number of audience groups to temporally define; and a scheduling parameter indicating a predetermined length of time for achieving the target objective. (Khoury Par. 131-“ The scheduler 40 may schedule the transmission for any day or any tome of the day, as best determined by the system 1, such as with respect to a predetermined posting plan. The distribution or transmitting 63 may be a one-time thing, periodic, or recurring, based on user input or system determination. Further, this may be implemented for a given period such as one work, one month, several months, a year(s), and the like. In various instances, the scheduler 40 may communicate with the content generator 32 so as to ensure that the messaging 250 is rotated, e.g., via the content repository 34 of approved communications, so as to always seems fresh, new, and relevant to its recipients. This may be repeated for any number of selected days, months, years, etc. Likewise, once a communication 250 or content 25 has been rejected, it may be repopulated with approved content 25a, such as from the approved content folder 34a of the repository 34, e.g., of approved content.”; Par. 11)
Regarding Claim 10, Claim 15 and Claim 19,- Cancelled 

Regarding Claim 11 and Claim 20, Khoury in view of Ioannou teach the computer implemented method of Claim 1 further comprising… and the computer program product of claim 16 further comprising,,.
training the decision learning model with the information from the prior communications of the users of the communication system and with historically defined audience groups and corresponding target objectives. (Khoury Par. 300-“ Known facts, as well as their known properties, are first employed by the machine learning module (ML) to determine known outcomes, during which process the ML module thereby learns the patterns of behavior between the nodes and their relationships to one another, such as in a training process. [0301] This training may take place over a wide range of sample sets, until an acceptable accuracy has been established. Once appropriately trained, e.g., via a deep learning protocol, then the ML module, may be given data points from which unknown relationships need to be determined, and unknown outcomes predicted. Specifically, once the ML module has learned the expected patterns of relationships, e.g., behaviors, with respect to known data points and relationships, it may then develop "inferred" rules by which it may classify and label new or unknown data points so as to determine and account for otherwise unknown relationships, so as to thereby classify and label and/or otherwise define the heretofore unknown data points, their properties, and relationships, which may then be classified and labeled"; Par. 11)

Regarding Claim 12, 
Khoury teaches
A system for incubating electronic communications with favorable responses prior to the electronic communications becoming publicly available, the system comprising: an electronic communication generated by an author and a target objective which must be achieved to change the public availability of the electronic communication; (Khoury Par. 11-“Consequently, in one aspect, an online content collection, evaluation, communication generation, and distribution system is provided, such as for the purpose of generating one or more online communications for electronic distribution, e.g., over the internet, to one or more target recipients. Such as where the communication is formulated in a manner determined to be of use to the target, and/or may be specifically crafted for the purpose of keeping the content provider relevant with respect to one or more parameters of interest to the target. Particularly, the present system is of particular usefulness when the content generator is a commercial entity offering goods or service for sale, and the target is a potential consumer of those goods and/or services.; Par. 26-“ In various instances, the communication may be configured for being posted or published, such as on or at a social media platform. In certain embodiments, the communication may be an advertisement, such as an advertisement that may be generated automatically, at real -time, and on the fly, such as to promote the commercial interests of the information content generator, e.g., by the commercial entity.” Par. 31-“ For instance, the distribution may be configured for delivery to one or more specific users, such as within an organization or outside of it, or for general distribution to the public at large, such as by posting on to a social media platform. Further, the distribution may be automatic, for delivery determined so as to be optimized by the system, or it may be determined and/or effectuated by a user of the system. For example, the distribution may be set so it is only effectuated after approval by a user of the system.”)”
a … audience group of a plurality of users predicted to react favorably to content of the electronic communication from the author; (Khoury Par. 99-“In various instances, a determined content score can characterize the past performance of the content items 25 in the subset of the retrieved web content collection. To provide a basis for calculating a score for each of the content items 25 of a content collection, the scoring engine 62 can utilize metadata associated with the content item 25 to provide a metric relating to past performance, and/or a metric relating to a predicted future performance, such as a result determined by the A/I module. Other metrics associated with the webpage and/or content items 25 may include, for example, public sentiment, including likes, forwards, post, re-posts, re-tweets, upvotes, positive comments, and the like.; Par. 282; Par. 11)”
wherein the prediction comprises applying a decision learning model to the one or more characteristics of the generated electronic communication of the author and to prior communications of the plurality of users of the communication system for determining via the decision learning model which of the plurality of users are likely to provide favorable responses in response to the electronic communication. (Khoury Par. 148-“ For instance, in some embodiments, the system 1 may include one or more of an A/I module 54 and/or workflow manager 50 and/or a smart scheduler 40 and/or scorer 62 to both organize and manage media content 25a, to run one or more analytics on the content 25a, and/or its associated data, and to learn from the analyses and thereby providing suggestions, predictions, and/or rankings of content that can be used in generating and distributing communications. For example, the system 1, or one or more of its components, may be employed to run various analytics on the data of the system to better learn identifiable trends, e.g., on one or more social media pipelines 23, which may then be employed to make the system more intuitive to use, better at generating content 25a, and more efficient at determining peak traffic times, e.g., for scheduling, and optimal demographics when distributing generated content to a targeted demographic.; [0140] Once received, e.g., by a corporate official who must approve its contents and/or delivery, the communication 250 may be accessed, analyzed, and a decision tree of possible decisions as to how to respond to the data may be provided and/or otherwise displayed to the user, e.g., electronically, so as to make responding to and/or approval of the data simple and efficient. Accordingly, the data may be generated and/or evaluated by region or any subset thereof, or globally, as desired by the user. Of course, the system 1 may also be configured so as to allow the user to immediately re-configure the system 1 and/or its component parts, such as based on the trend and or other evaluation 62 and/or traffic 31a data generated. Hence, once the data has been pushed to one or more users, and/or one or more responses to the data has been generated and/or recommended by the system, the user may then decide what to do with the received data. ")
a plurality of responses received from at least a portion of the plurality of users…; (Khoury Par. 27-“ The server may include or otherwise be in communication with a communications repository, which repository may receive and store content, such as media related content, which content may be used for building transaction related communications. Hence, the repository may further receive and store communications templates, which template may be in any form useful for inter-, intra-, and cross-business communications, as well as communications directed to customers, consumers, market influencers, and/or the general public. Thus, the communication may be in the form of a memorandum, a letter, an email, a post, a comment, a TWEET.RTM., a review, a response to a review, a sentiment, a like, a dislike, an upvote, or other form by which a communication may be sent via a social media platform, and the like. ; Par. 38-"More particularly, in various embodiments, a communication scorer engine may be included as part of the system, such as where the scorer engine is configured for receiving data, such as data pertaining to a communication, or specific content thereof, for receiving consumer data in response thereto, and evaluating the effectiveness of the communication and/or content, based on the occurrence or non-occurrence of a desired action of the consumer in response to their receipt of the communication.”; Par. 17-“ In various instances, the content items from the scored web content collection can be provided to one or more servers of the system, such as for distribution and/or publication, e.g., during a time period when, for instance, based on data and/or metadata collected from the system, and/or when a predetermined condition is satisfied. In particular instances, the predetermined condition can be a peak-traffic window for user traffic to one or more web and/or media pages.”)
and a determination whether the target objective is achieved based on the responses received from the at least a portion of the plurality of users of the plurality of …audience group (Khoury Par. 11-“ Consequently, in one aspect, an online content collection, evaluation, communication generation, and distribution system is provided, such as for the purpose of generating one or more online communications for electronic distribution, e.g., over the internet, to one or more target recipients. Such as where the communication is formulated in a manner determined to be of use to the target, and/or may be specifically crafted for the purpose of keeping the content provider relevant with respect to one or more parameters of interest to the target. Particularly, the present system is of particular usefulness when the content generator is a commercial entity offering goods or service for sale, and the target is a potential consumer of those goods and/or services.; Par. 24-"Once the communication has been generated, the asset manager may include an evaluation engine so as to evaluate the communication content and/or the effectiveness of its messaging; may include a distribution engine, to direct the flow of communication; may include a scheduler module, to schedule when the messaging is to be published, sent, or otherwise distributed; and may include a customer care and/or reputation monitor, so as to monitor the reputation, e.g., the narrative(s), being conducted about one or more users of the system. "; [0039] Accordingly, in one aspect, the disclosure is directed to a method for performing an evaluation of a communication, such as where that evaluation may include the rendering of a score with respect their to, such as with respect to the effectiveness of the communication for eliciting a desired response from the target recipient, e.g., consumer”)
Khoury teaches defined user groups in Par. 278 and the feature is expounded upon by the teaching in Ioannou:
a plurality of temporal audience group of a plurality of users predicted… (Ioannou Par. 143-“In one or more embodiments, analytic service 136 extracts metrics for one or more of the conditions described above. A “metric” in this context is a value that provides a measure for an associated condition that is detected on one or more communication channels. Metrics may be tracked for one or more targets, depending on the conditions that are defined for a set of candidate posts. A target in this context may be a user, a group of users, a candidate post, a keyword, a topic, or some combination thereof. “; Par. 148-“ Risk-based metrics that quantify a risk associated with a target. For example, a metric may quantify a risk associated with publishing a post with a particular keyword, sending the post to a particular user or group of users, making the post public, publishing the post on a particular communication channel, etc. [0149] Controversiality-based metrics that indicate a predicted level of controversy associated with a target. For example, a controversiality-based metric may be selected from a range of values, where one end of the spectrum indicates a high likelihood of controversy and a lower end of the spectrum indicates a zero or near-zero likelihood of controversy. The value may be derived based on measured reactions and/or predefined values for particular keywords, topic, user, group of users, etc. [0150] User-based metrics that track characteristics that are associated with a particular user or group of users...[0153] Time-based metrics that track timing information associated with a target. For example, a time-based metric may track the occurrence of an event, the recency of a post, etc.”)
… of the plurality of temporal audience group in response to the author's electronic communication; (Ioannou Par. 143; Par. 148-“ Risk-based metrics that quantify a risk associated with a target. For example, a metric may quantify a risk associated with publishing a post with a particular keyword, sending the post to a particular user or group of users, making the post public, publishing the post on a particular communication channel, etc. [0149] Controversiality-based metrics that indicate a predicted level of controversy associated with a target. For example, a controversiality-based metric may be selected from a range of values, where one end of the spectrum indicates a high likelihood of controversy and a lower end of the spectrum indicates a zero or near-zero likelihood of controversy. The value may be derived based on measured reactions and/or predefined values for particular keywords, topic, user, group of users, etc. [0150] User-based metrics that track characteristics that are associated with a particular user or group of users...[0153] Time-based metrics that track timing information associated with a target. For example, a time-based metric may track the occurrence of an event, the recency of a post, etc.”)
… the plurality of temporal audience group….(Ioannou Par. 143; Par. 148-“ Risk-based metrics that quantify a risk associated with a target. For example, a metric may quantify a risk associated with publishing a post with a particular keyword, sending the post to a particular user or group of users, making the post public, publishing the post on a particular communication channel, etc. [0149] Controversiality-based metrics that indicate a predicted level of controversy associated with a target. For example, a controversiality-based metric may be selected from a range of values, where one end of the spectrum indicates a high likelihood of controversy and a lower end of the spectrum indicates a zero or near-zero likelihood of controversy. The value may be derived based on measured reactions and/or predefined values for particular keywords, topic, user, group of users, etc. [0150] User-based metrics that track characteristics that are associated with a particular user or group of users...[0153] Time-based metrics that track timing information associated with a target. For example, a time-based metric may track the occurrence of an event, the recency of a post, etc.”)
Khoury and Ioannou is directed to activity tracking in social networking It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Khoury to improve upon the activity analysis, as taught by Ioannou, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would 
Regarding Claim 16, 
Khoury teaches
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer processor to cause the computer processor to perform a method for an author to incubate electronic communications with favorable responses prior to the electronic communications becoming publicly available via a communication system, comprising: generating an electronic communication by an author and the author providing a target objective for the electronic communication; (Khoury Par. 11-“Consequently, in one aspect, an online content collection, evaluation, communication generation, and distribution system is provided, such as for the purpose of generating one or more online communications for electronic distribution, e.g., over the internet, to one or more target recipients. Such as where the communication is formulated in a manner determined to be of use to the target, and/or may be specifically crafted for the purpose of keeping the content provider relevant with respect to one or more parameters of interest to the target. Particularly, the present system is of particular usefulness when the content generator is a commercial entity offering goods or service for sale, and the target is a potential consumer of those goods and/or services.; Par. 14-“ In various instances, the method further includes calculating, by at least one data processor executing the scored content generator, a content, a message, a communication, and/or a page performance score, such as based on the content item and/or page performance scores associated with viewed webpages and/or the retrieved content items.”; Par. 15-“ In yet another implementation, where the retrieved content items are collected from one or more sources, such as a webpage and/or social media medium, the method can further include calculating, by at least one data processor executing the scored content generator, a website or social media performance score.”; Par. 26 & Par. 31)
determining one or more characteristics of the generated electronic communication; (Khoury Par. 40-“ The data being collected may be with respect to a communication as a whole, a content item thereof, metadata associated therewith, geographical data, and/or other user data associated therewith. Such metadata may include or otherwise be associated with one or more metrics characterizing the communication and/or content items and/or characteristics of the web content collection.”
predicting a plurality of users of the communication system likely to react favorably to content of the electronic communication based on the one or more characteristics of the electronic communication corresponding with information from prior communications of the plurality of users of the communication system; (Khoury Par. 99-“In various instances, a determined content score can characterize the past performance of the content items 25 in the subset of the retrieved web content collection. To provide a basis for calculating a score for each of the content items 25 of a content collection, the scoring engine 62 can utilize metadata associated with the content item 25 to provide a metric relating to past performance, and/or a metric relating to a predicted future performance, such as a result determined by the A/I module. Other metrics associated with the webpage and/or content items 25 may include, for example, public sentiment, including likes, forwards, post, re-posts, re-tweets, upvotes, positive comments, and the like.; Par. 282)”
wherein the predicting further comprises applying a decision learning model to the one or more characteristics of the generated electronic communication of the author and to the prior communications of the plurality of users of the communication system for determining via the decision learning model which of the plurality of users are likely to provide favorable responses in response to the electronic communication. (Khoury Par. 148-“ For instance, in some embodiments, the system 1 may include one or more of an A/I module 54 and/or workflow manager 50 and/or a smart scheduler 40 and/or scorer 62 to both organize and manage media content 25a, to run one or more analytics on the content 25a, and/or its associated data, and to learn from the analyses and thereby providing suggestions, predictions, and/or rankings of content that can be used in generating and distributing communications. For example, the system 1, or one or more of its components, may be employed to run various analytics on the data of the system to better learn identifiable trends, e.g., on one or more social media pipelines 23, which may then be employed to make the system more intuitive to use, better at generating content 25a, and more efficient at determining peak traffic times, e.g., for scheduling, and optimal demographics when distributing generated content to a targeted demographic.; [0140] Once received, e.g., by a corporate official who must approve its contents and/or delivery, the communication 250 may be accessed, analyzed, and a decision tree of possible decisions as to how to respond to the data may be provided and/or otherwise displayed to the user, e.g., electronically, so as to make responding to and/or approval of the data simple and efficient. Accordingly, the data may be generated and/or evaluated by region or any subset thereof, or globally, as desired by the user. Of course, the system 1 may also be configured so as to allow the user to immediately re-configure the system 1 and/or its component parts, such as based on the trend and or other evaluation 62 and/or traffic 31a data generated. Hence, once the data has been pushed to one or more users, and/or one or more responses to the data has been generated and/or recommended by the system, the user may then decide what to do with the received data. ")
receiving responses from at least a portion of the plurality of users of the plurality of audience groups in response to the author's electronic communication; (Khoury Par. 27-“ The server may include or otherwise be in communication with a communications repository, which repository may receive and store content, such as media related content, which content may be used for building transaction related communications. Hence, the repository may further receive and store communications templates, which template may be in any form useful for inter-, intra-, and cross-business communications, as well as communications directed to customers, consumers, market influencers, and/or the general public. Thus, the communication may be in the form of a memorandum, a letter, an email, a post, a comment, a TWEET.RTM., a review, a response to a review, a sentiment, a like, a dislike, an upvote, or other form by which a communication may be sent via a social media platform, and the like. ; Par. 38-"More particularly, in various embodiments, a communication scorer engine may be included as part of the system, such as where the scorer engine is configured for receiving data, such as data pertaining to a communication, or specific content thereof, for receiving consumer data in response thereto, and evaluating the effectiveness of the communication and/or content, based on the occurrence or non-occurrence of a desired action of the consumer in response to their receipt of the communication.”; Par. 11)
determining whether the target objective is achieved based on the responses received from the at least a portion of the plurality of users of the plurality of audience groups; (Khoury Par. 11-“ Consequently, in one aspect, an online content collection, evaluation, communication generation, and distribution system is provided, such as for the purpose of generating one or more online communications for electronic distribution, e.g., over the internet, to one or more target recipients. Such as where the communication is formulated in a manner determined to be of use to the target, and/or may be specifically crafted for the purpose of keeping the content provider relevant with respect to one or more parameters of interest to the target. Particularly, the present system is of particular usefulness when the content generator is a commercial entity offering goods or service for sale, and the target is a potential consumer of those goods and/or services.; Par. 24-"Once the communication has been generated, the asset manager may include an evaluation engine so as to evaluate the communication content and/or the effectiveness of its messaging; may include a distribution engine, to direct the flow of communication; may include a scheduler module, to schedule when the messaging is to be published, sent, or otherwise distributed; and may include a customer care and/or reputation monitor, so as to monitor the reputation, e.g., the narrative(s), being conducted about one or more users of the system. "; [0039] Accordingly, in one aspect, the disclosure is directed to a method for performing an evaluation of a communication, such as where that evaluation may include the rendering of a score with respect their to, such as with respect to the effectiveness of the communication for eliciting a desired response from the target recipient, e.g., consumer”)
Khoury teaches defined user groups in Par. 278 and the feature is expounded upon by the teaching in Ioannou:
temporally defining a plurality of audience groups from the plurality of users predicted to react favorably to content of the electronic communication from the author; (Ioannou Par. 143-"In one or more embodiments, analytic service 136 extracts metrics for one or more of the conditions described above. A “metric” in this context is a value that provides a measure for an associated condition that is detected on one or more communication channels. Metrics may be tracked for one or more targets, depending on the conditions that are defined for a set of candidate posts. A target in this context may be a user, a group of users, a candidate post, a keyword, a topic, or some combination thereof.”; Par. 148-“ Risk-based metrics that quantify a risk associated with a target. For example, a metric may quantify a risk associated with publishing a post with a particular keyword, sending the post to a particular user or group of users, making the post public, publishing the post on a particular communication channel, etc. [0149] Controversiality-based metrics that indicate a predicted level of controversy associated with a target. For example, a controversiality-based metric may be selected from a range of values, where one end of the spectrum indicates a high likelihood of controversy and a lower end of the spectrum indicates a zero or near-zero likelihood of controversy. The value may be derived based on measured reactions and/or predefined values for particular keywords, topic, user, group of users, etc. [0150] User-based metrics that track characteristics that are associated with a particular user or group of users...[0153] Time-based metrics that track timing information associated with a target. For example, a time-based metric may track the occurrence of an event, the recency of a post, etc.”)
and upon achieving the target objective for the electronic communication, transmitting or posting the electronic communication for other users of the communication system in addition to the users of the plurality of audience groups. (Ioannou Par. 44-“ The set of conditions that trigger an action with respect to a candidate post may vary between different candidate posts and may be user-specified, as previously noted. A "candidate post" as used herein may refer to a post including target content that is a candidate for triggering an action or a post that is a candidate to be acted upon by the responsive action. A candidate post that is a cause of triggering a responsive action is also referred to herein as an originating post. A candidate post that is acted upon by a responsive action is also referred to herein as an automated post. Example conditions may include, without limitation: [0043] Time-based conditions, such as "IF CANDIDATE_POST LOGGED AFTER A(5:00 "PT")" to indicate the condition is effective for posts logged after 5:00 p.m. Pacific Time; [0044] Consensus-based conditions, such as IF CONSENSUS(CANDIDATE_POSTS) SUPPORTS(0.9) GAMEWINNER(@SanJoseSharks) to indicate the condition is effective when a set of candidate posts supports (e.g., with 90% confidence or some other threshold) the assertion that the Sharks recently won a game; "; [0134] As previously indicated, a rule may specify a set of one or more thresholds such that different responsive actions are taken based on a comparison of the level of engagement to the set of one or more threshold holds. For instance, a rule may trigger an autoreply to an earlier to post having more than a first threshold level of engagement but less than a second threshold level of engagement. This rule may be implemented to provide automatic responses to posts that have reached a certain level of visibility but posts with the highest level of engagement are left to be addressed by a marketing specialist. The posts with the lowest engagement may be ignored. As another example, an autoreply may be triggered if the target post is above or below a threshold number of retweets, views, or likes.”)
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No. US 10594757B1 to Schevechenko et al.-Col 2- … the method may further include transmitting the changed electronic communication to the first electronic identifier associated with the first user, and/or transmitting the changed electronic communication to the second electronic identifier associated with the second user. The compositional change may be derived from representations of previous content and context from a plurality of user profiles stored in the communication profile database which are similar to at least one of the first communication profile or the second communication profile. The processor may be trained on large-scale data mixed with prior communication and effective communications from the plurality of user profiles. The processor may use at least one of a machine learning model, deep learning model, or other statistical learning algorithm for creating the compositional change. The compositional change may be an auto-generated textual completion; the auto-generated textual completion may be a phrasal completion, and the processor may generate the compositional change by optimizing generated language as determined by the processor from the second user communication attribute. The processor may generate the compositional change by replicating a communication style of the first user as determined by the processor from the first user communication attribute. The partial electronic communication may include a communication goal, and the processor may generate the compositional change by optimizing for impact and effectiveness of generated language with respect to the communication goal. The processor may generate the compositional change further using a communication template selected from a plurality of communication templates comprising at least one of prepared text or placeholder locations for defining structural elements for user completion. The processor may select the communication template using at least one of a machine learning model, deep learning model, or statistical learning model to find a most effective communication template based at least in part on the communication content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).

	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/CHESIREE A WALTON/      Examiner, Art Unit 3624